NO. 07-02-0512-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



DECEMBER 17, 2002



______________________________





IN RE: RONALD J. HETTLER AND ROBIN HETTLER, RELTORS





_________________________________



ON PETITION FOR WRIT OF MANDAMUS



_______________________________



Before REAVIS and JOHNSON, JJ. and BOYD, S.J.
(footnote: 1)


By this original proceeding, relators Ronald J. Hettler and Robin Hettler, proceeding 
pro se, 
seek a writ of mandamus to compel the Honorable Bradley S. Underwood, Judge of the 364
th
 District Court, Lubbock County, to decide a question of his disqualification at the time of trial.  For the reasons stated below, the petition will be denied.

An original proceeding filed in this Court must comply with the requirements of Rule 52 of the Texas Rules of Appellate Procedure.  Relators’ petition does not comply with that  Rule because, among other things, it does not contain a certified or sworn copy of the judgment rendered upon the trial of the cause, and a statement of issues presented as required by Rule 52.3.  Because relators have not provided a copy of the judgment rendered, among other things, we are unable to determine if their motion to disqualify the trial judge was filed before or after judgment was signed and, accordingly, are unable to determine whether the relief sought by relators constitutes a collateral attack or a direct attack on the judgment, which implicates the rule that the judicial power does not embrace the giving of advisory opinions.  Firemen’s Ins. Co. of Newark, New Jersey v. Burch, 442 S.W.2d 331, 333 (Tex.  1968).

Accordingly, relators’ petition for writ of mandamus is denied and the request for an immediate hearing is also denied.

Per Curiam

Do not publish.

FOOTNOTES
1:John T.  Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.